DETAILED ACTION
This Final action is in response to an amendment filed 11/09/2022.  Currently claims 1, 5-7 and 9-21 are pending. But claims 12-18 remain withdrawn as directed to non-elected subject matter and claims 1, 5-7, 9-11 and 19-21 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 uses the acronym LED without explaining what is meant by the acronym. For the purpose of examination the acronym LED was given the meaning spelled out in claim 1 “light emitting diode”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: substrate module in claims 11 and 19-20. A substrate module maps to substrates 10 in Fig. 2 and pgs. 9-10.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. in US 2019/0369794 (hereinafter Lo) in view of Imamura in US 2009/0244833 (hereinafter Imamura) and Lee et al. in US 2020/0167037 (hereinafter Lee).

Regarding claim 11, Lo discloses a lighting touchpad (Lo’s par. 1), comprising: a substrate module (112f: Fig. 2 and pgs. 9-10: substrate or equivalents)(Lo’s Fig. 5 and par. 34: mount for diode) defining a normal direction (Lo’s Fig. 5:vertical); a sensing electrode layer (Lo’s Figs. 5, 8 and par. 55: receiving electrode 110) including a plurality of sensing electrodes (Lo’s Fig. 10 and par. 58) formed on the substrate module (Lo’s Fig. 5: see 110 on mount); a driving electrode layer (Lo’s Figs. 5, 8 and par. 55: cathode/touch transmitting electrode 120) including a plurality of driving electrodes (Lo’s Fig. 10 and par. 58) formed on the substrate module (Lo’s Fig. 5: see 120 on mount) and the driving electrode layer defines a distribution space that extends along the normal direction (Lo’s Fig. 5: see space extending in the vertical from 120); a plurality of light emitting diode (LED) chips (Lo’s Figs. 5, 10 and par. 35: see 100) mounted on the substrate module (Lo’s Fig. 5 and par. 34: mount for diode) and arranged in the distribution space (Lo’s Fig. 5: LED 100 above cathode conductor sheet 120), wherein the LED dies do not shield any one of the sensing electrodes along the normal direction (Lo’s Fig. 5: LED 100 does not shield electrode 110 in the vertical); and a controller (Lo’s Fig. 3 and par. 34: see MCY)electrically coupled to the sensing electrode layer (Lo’s Fig. 3 and par. 43: by switches 210 to 110), the driving electrode layer (Lo’s Fig. 3 and par. 43: by switches 210 to 120), and the LED dies (Lo’s Fig. 3 and par. 43: by switches 210 to 100).
Lo fails to disclose wherein each of the driving electrodes is formed to surround one of a plurality of distribution regions, the controller electrically coupled to the sensing electrode layer, the driving electrode layer and the LED dies through the substrate module or when a coupling capacity is generated between a conductor and at least one of the sensing electrodes, the controller is configured to drive at least one of the LED dies adjacent to the at least one of the sensing electrodes to emit light.
	However, in the same field of endeavor of lighting touchpads, Imamura discloses LEDs mounted on a substrate and connected to a circuit board through the substrate (Imamura’s Figs. 3-4 and par. 25-26, 31-32: LEDs 64 connected to drive section 60b which is also shown as LED controller 84) and the controller configured to drive at least one of the LED dies adjacent to the at least one of the sensing electrodes to emit light when a touch is sensed (Imamura’s Fig. 6 and par. 42: after touch on the operation button, the LED is turned on). Therefore, it would have been obvious to one of ordinary skill in the art to electrically couple the controller to the sensing electrode layer, the driving electrode layer and the LED die through the substrate module (as taught by Imamura) in Lo’s device and to light Lo’s LED after the finger is removed (Imamura’s Fig. 6), in order to obtain the predictable result of mounting the drive unit close to the LEDs (Imamura’s Figs. 3-4: see drive unit 60b close to LEDs 64) and the benefit of feeding back to the operator that the input operation was sensed (Imamura’s par. 44).  
	Still, Lo in view of Imamura fail to disclose wherein each of the driving electrodes is formed to surround one of a plurality of distribution regions.
	Nevertheless, in the related field of endeavor of touch LED displays, Lee discloses the cathode electrode surrounding the a distribution region (Lee’s Figs. 19-20 and par. 171, 332: see cathode E2 surrounding RGB). Thus, it would also have been obvious to one of ordinary skill in the art to use Lee’s teaching of a larger cathode, in order to obtain the predictable result of forming the cathode in known ways to apply a base voltage (Lee’s Figs. 19-20 and par. 104) and because Lo already discloses the cathode overlapping with the LED die (Lo’s Figs. 4-5).  
	By doing such combination, Lo in view of Imamura and Lee disclose: 
A lighting touchpad (Lo’s par. 1), comprising: 
a substrate module (112f: Fig. 2 and pgs. 9-10: substrate or equivalents)(Lo’s Fig. 5 and par. 34: mount for diode) defining a normal direction (Lo’s Fig. 5:vertical); 
a sensing electrode layer (Lo’s Figs. 5, 8 and par. 55: receiving electrode 110) including a plurality of sensing electrodes (Lo’s Fig. 10 and par. 58) formed on the substrate module (Lo’s Fig. 5: see 110 on mount); 
a driving electrode layer (Lo’s Figs. 5, 8 and par. 55: cathode/touch transmitting electrode 120) including a plurality of driving electrodes (Lo’s Fig. 10 and par. 58) formed on the substrate module (Lo’s Fig. 5: see 120 on mount), wherein each of the driving electrodes is formed to surround one of a plurality of distribution regions (Lo’s Fig. 5: see 120 overlapping die 100 which surrounds a distribution region as shown in Lee’s Figs. 19-20: see E2 surrounding RGB), and the driving electrode layer defines a distribution space that extends from the distribution regions along the normal direction (Lo’s Fig. 5: see space extending in the vertical from 120); 
a plurality of light emitting diode (LED) chips (Lo’s Figs. 5, 10 and par. 35: see 100) mounted on the substrate module (Lo’s Fig. 5 and par. 34: mount for diode) and arranged in the distribution space (Lo’s Fig. 5: LED 100 above cathode conductor sheet 120), wherein the LED dies do not shield any one of the sensing electrodes along the normal direction (Lo’s Fig. 5: LED 100 does not shield electrode 110 in the vertical); and 
a controller (Lo’s Fig. 3 and par. 34: see MCY)electrically coupled to the sensing electrode layer (Lo’s Fig. 3 and par. 43: by switches 210 to 110), the driving electrode layer (Lo’s Fig. 3 and par. 43: by switches 210 to 120), and the LED dies (Lo’s Fig. 3 and par. 43: by switches 210 to 100) through the substrate module (Imamura’s Figs. 3-4 and par. 25-26, 31-32: LEDs 64 connected to drive section 60b which is also shown as LED controller 84); 
wherein, when a coupling capacity (Lo’s Fig. 9 and par. 55: mutual capacitance) is generated between a conductor (Lo’ Fig. 9: touch/ finger) and at least one of the sensing electrodes (Lo’s Fig. 9: see Rx), the controller is configured to drive at least one of the LED dies adjacent to the at least one of the sensing electrodes to emit light (Imamura’s Fig. 6 and par. 42: after touch on the operation button, the LED is turned on).

Regarding claim 19, Lo in view of Imamura and Lee disclose wherein the substrate module includes a plurality of first circuits (Lo’s Fig. 10: see line from 40 to anodes of diodes 10) and a plurality of second circuits (Lo’s Fig. 10: see line from 40 to cathodes of diodes 10), and wherein the first circuits and the second circuits are electrically coupled to the controller (Lo’s Fig. 10: see 40), the first circuits are respectively connected to the LED dies in a one-to-one manner (Lo’s Fig. 10: see line from 40 to anodes of diodes 10), and the second circuits are respectively connected to the LED dies in a one-to-one manner (Lo’s Fig. 10: see line from 40 to cathodes of diodes 10).

Regarding claim 20, Lo in view of Imamura and Lee disclose wherein the substrate module includes a plurality of first circuits (Lo’s Fig. 14: see horizontal row lines from 20 to anodes of diodes 10) that are electrically coupled to the controller (Lo’s Fig. 14: see 20) and a plurality of second circuits that respectively correspond to the first circuits manner (Lo’s Fig. 14: see vertical column lines from 20 to cathodes of diodes 10), wherein the LED dies are divided into a plurality of light emitting groups (Lo’s Fig. 14: each horizontal row of diodes 10), each having at least two of the LED dies (Lo’s Fig. 14), and wherein any one of the first circuits is connected to each of the LED dies of one of the light emitting groups (Lo’s Fig. 14: see top horizontal row line from MCU 20 to anodes of diodes 10 in top row), and any one of the second circuits is connected to one of the LED dies of each of at least two of the light emitting groups (Lo’s Fig. 14: see leftmost vertical column line from MCU 20 to cathodes of diodes 10 in all rows).
Allowable Subject Matter
Claims 1, 5-7, 9-10 and 21 are allowed. As allowable subject matter has been indicated for claim 21, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (See claim objections).  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 21, the arguments presented on the Remarks filed 11/09/2022 are persuasive. Dependent claims 5-7 and 9-10 are allowable for at least the same reason than claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. No arguments were presented with respect to the rejection of claims 11 and 19-20, nor where there any amendments submitted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621